Name: Commission Regulation (EEC) No 1444/85 of 31 May 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6. 85 Official Journal of the European Communities No L 144/33 COMMISSION REGULATION (EEC) No 1444/85 of 31 May 1985 fixing the amount of the subsidy on oil seeds Whereas, for the period 22 to 28 May 1985, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1121 /85 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1 121 /85 Q, as last amended by Regulation (EEC) No 1373/85 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza, rape and sunflower seed and in the absence of the amount of the monthly increase for September, October and November 1985 for colza and rape seed, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1985 for colza and rape seed and August, September and October 1985 for sunflower seed has been obtainable only provisionally on the basis of the target price and the monthly increase proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . The amount of the subsidy in the case of advance fixing for July, August, September, October and November 1985 for colza and rape seed and August, September and October 1985 for sunflower seed will , however, be confirmed or replaced as from 1 June 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for September, October and November 1985 for colza and rape seed and for October for sunflower seed. (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No L 132, 21 . 5 . 1983, p. 33 . Article 2 This Regulation shall enter into force on 1 June 1985. (4) OJ No L 137, 27 . 5 . 1985, p . 1 . 0 OJ No L 167, 25. 7 . 1972, p . 9 . ( «) OJ No L 143, 30 . 5. 1984, p . 4. O OJ No L 118 , 1 . 5 . 1985, p . 32. (8) OJ No L 139, 27. 5 . 1985, p . 44. O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 144/34 Official Journal of the European Communities 1 . 6 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1985 . For the Commission Frans ANDRIESSEN Vice-President 1 . 6 . 85 Official Journal of the European Communities No L 144/35 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 12,583 5,555 (&lt;) 8,407 (') 8,500 (') 10,861 0 10,980 (') 2. Final aids \ \ Seeds harvested and processed in : \II l  Federal Republic of Germany (DM) 32,65 15,97 (') 22,61 (') 23,09 (') 28,59 0 29,60 (')  Netherlands (Fl) 36,79 17,99 (') 25,44 (') 25,97 (  ) 32,17 (') 33,22 (')  BLEU (Bfrs/Lfrs) 584,00 257,82 (') 390,18 (') 393,03 (') 502,68 0) 497,59 (')  France (FF) 77,21 34,69 (&gt;) 54,39 (') 53,91 (') 70,72 (') 71,50 (')  Denmark (Dkr) 105,89 46,75 (') 70,74 (') 71,53 (&lt;) 91,40 (') 91,65 (')  Ireland ( £ Irl) 9,439 4,167 0 6,300 (') 6,302 (l) 8,077 0) 8,007 (')  United Kingdom ( £) 8,590 4,266 (') 5,972(0 6,038 (') 7,461 (') 7,298 (')  Italy (Lit) 15 920 8 084 (') 12 030 (') 1 1 880 (') 15 414 (') 15 263 (')  Greece (Dr) 690,83 559,15 (') 851,71 (') 861,13 (') 1 103,19 (') \ 115,28 (') (') On the basis of the Commission's proposal concerning the indicative price and subject to confirmation by the Councils decision. ANNEX II Aids to sunflower seed (amounts per 100 kilograms) \ Currentmonth 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 18,738 18,738 14,178 (') 14,178 0) 17,979 (') 2. Final aids Il Seeds harvested and processed in : l \  Federal Republic of Germany (DM) 47,62 47,62 36,79 (') 37,06 (') 45,88 (')  Netherlands (Fl) 53,66 53,66 41,41 (&gt;) 41,70 (') 51,65 (')  BLEU (Bfrs/Lfrs) 869,66 869,66 658,03 (') 656,34 (') 832,87 (')  France (FF) 118,46 118,46 94,06 (') 92,83 (') 119,92 (')  Denmark (Dkr) 157,68 157,68 119,31 (') 119,31 (') 151,29 (')  Ireland ( £ Irl) 14,056 14,056 10,628 (') 10,550 0 13,408 (  )  United Kingdom ( £) 12,488 12,488 9,667 (') 9,667 (') 11,952 (l)  Italy (Lit) 24 499 24 495 20 513 (') 20 188 (') 25 882 (')  Greece (Dr) 1 197,99 1 197,99 1 440,93 (') 1 440,93 (l) 1 830,69 (') (') On the basis of the Commission's proposal concerning the indicative price and subject to confirmation by the Councils decision. ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month DM 2,241680 2,235320 2,229260 2,222880 2,222880 2,206570 Fl 2,530240 2,526400 2,522550 2,517790 2,517790 2,505890 Bfrs/Lfrs 45,142100 45,137100 45,145000 45,140200 45,140200 45,191400 FF 6,839710 6,844020 6,850590 6,856130 6,856130 6,881960 Dkr 8,054350 8,055410 8,057280 8,058000 8,058000 8,070680 £ Irl 0,716191 0,718128 0,720056 0,721590 0,721590 0,726883 £ 0,575851 0,577628 0,579372 0,580976 0,580976 0,585344 Lit 1 431,35 1 438,06 1 443,06 1 451,00 1 451,00 1 463,13 Dr 98,822100 98,763800 98,735900 98,687700 98,687700 98,715000